Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 25, 2017

The Court of Appeals hereby passes the following order:

A17I0227. CANDICE REIS et al. v. OOIDA RISK RETENTION GROUP.

      Candice Reis and Melvin Williams, plaintiffs in the case below, have filed an
application for interlocutory review of the trial court’s order granting summary
judgment to defendant OOIDA Risk Retention Group. The trial court’s order,
however, is subject to direct appeal.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. City of Demorest v. Town of Mt. Airy,
282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826,
827-28 (386 SE2d 884) (1989). We will grant a timely application for interlocutory
appeal if the order complained of is subject to direct appeal and the applicant has not
otherwise filed a timely notice of appeal. Spivey v. Hembree, 268 Ga. App. 485, 486
n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory application is hereby
GRANTED. The applicants shall have ten days from the date of this order to file a
notice of appeal in the trial court. If they have already filed a notice of appeal from
the order at issue here, they need not file a second notice. The clerk of the trial court
is directed to include a copy of this order in the record transmitted to the Court of
Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/25/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.